DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Remarks
The amendment filed on 12/02/2021 has been entered.  Independent claims 1 and 15 have been amended, claims 4 and 20 remain canceled, and no new claims have been added.  

Claim Rejections - 35 USC § 112
The 112(f) rejection cited in the Office Action dated 09/08/2021 has been withdrawn as Applicant has cited sufficient evidence in the “Applicant’s Arguments” section on pg. 6 of the arguments section.


Reasons for Allowance
	Independent claim 1 and its dependent claims 2-3, and 5-14 and independent claim 15 and its dependent claims 16-19 and 21-25, the claims have been renumbered 1-23.
The following is an examiner’s statement of reasons for allowance: for independent claim 1, the prior art fails to teach or fairly suggest a bioreactor system which includes a support housing having a floor and a 
The closet prior art is US 8,690,418 B2-Ludwig et al. (hereafter Ludwig), US 2005/0073908A1-Bibbo et al. (hereafter Bibbo ‘908), US 7,176,024 B2-Branson et al. (hereafter Branson, US 2006/0196501 A1-Bibbo et al. (hereafter Bibbo ‘501), and US 6,461,033 B2-Palmer et al. (hereafter Palmer).  Ludwig teaches an invention relating to o the field of mixing, 
The following is an examiner’s statement of reasons for allowance: for independent claim 15, the prior art fails to teach or fairly suggest a bioreactor system comprising: a support housing having a floor and a sidewall upstanding from the floor and encircling a compartment, the sidewall terminating at an upper end that encircles an upper opening communicating with the compartment, a side opening extends laterally through the sidewall between an interior surface and an exterior surface of the sidewall so as to communicate with the compartment, the side opening being disposed between the upper opening and the floor.  Further, the 
The closet prior art is US 8,690,418 B2-Ludwig et al. (hereafter Ludwig), US 2005/0073908A1-Bibbo et al. (hereafter Bibbo ‘908), US 7,176,024 B2-Branson et al. (hereafter Branson, US 2006/0196501 A1-Bibbo et al. (hereafter Bibbo ‘501), and US 6,461,033 B2-Palmer et al. (hereafter Palmer).  Ludwig teaches an invention relating to the field of mixing, preferably in a disposable mixing vessel and, more particularly, to a method of mixing in a disposable mixing vessel having self-contained, magnetically coupled mixing apparatus included within the mixing vessel as a unit.  Bibbo ‘908 teaches a method for mixing a solution which includes positioning a collapsible container within a chamber of a rigid stank.  The collapsible container bounds a compartment and a mixer is disposed within the compartment of the container.  Branson teaches an invention related to o the use of bioreactors for holding media and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pg. 10, paragraph 2; pg. 11, paragraphs 1 and 2; pg. 12, paragraph 1, filed 12/02/2021, with respect to independent claims 1 and 15 have been fully considered and are persuasive.  The rejection of 09/08/2021 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799